DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because claim 14 is directed to a system whose only components are a next generation node B (gNB) and user equipment (UE). The claimed gNB and UE do not specifically include any particular hardware structure. Therefore, the broadest reasonable interpretation of the claimed system can include a software only embodiment. A claim that is directed to a software only system does not fall within one of the four categories of patent eligible subject matter (See MPEP 2106.03: Non-limiting examples of claims that are not directed to any of the statutory categories…a computer program when claimed as a product without any structural recitations). The claim should be amended to include hardware in the claimed system.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 8, 12, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu, WO 2019184832 A1. Referring to claim 1, Wu discloses a communication protection system wherein a user terminal receives an RRC reconfiguration message (Page 25, paragraph 6, step 410: terminal reads on the claimed UE; Examiner notes that the “for initiating” language represents an intended use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.), which meets the limitation of receiving, by a User Equipment (UE), a radio resource control (RRC) connection reconfiguration message for initiating at least one of protecting integrity of data and ciphering of the data in each data radio bearer (DRB). The RRC reconfiguration message includes a plurality of parameters that are utilized by the terminal to generate a key (Page 25, paragraph 7: utilization of the parameters to generate a key shows that the parameters have been extracted from the message), which meets the limitation of extracting, by the UE, a plurality of parameters relevant to each DRB from the received RRC connection reconfiguration message. The terminal generates keys utilizing the parameters (Page 25, paragraph 7: parameters used by the terminal to derive the control plane key; parameters used by the terminal to derive the user plane key) such that the keys can be utilized to encrypt user plane data and control plane data for the DRB whose identifier is included as a parameter in the RRC reconfiguration message (Page 25, paragraph 7 & Page 26, paragraphs 1-3), which meets the limitation of generating, by the UE based on the plurality of parameters, for each DRB, a ciphering key, for ciphering the data.    
Referring to claim 2, Wu discloses that the RRC reconfiguration message includes a DRB ID and a session ID (Page 25, paragraph 7: Examiner notes that the “for enabling” language represents an intended use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.), which meets the limitation of wherein each RRC connection reconfiguration message comprises the plurality of parameters relevant to a DRB, for enabling the UE to initiate the at least one of protection of the integrity of the data and ciphering of the data, wherein the plurality of parameters comprise at least one of a DRB identity (ID), a protocol data unit (PDU) session ID. 
Referring to claim 3, Wu discloses that the user plane is part of the CU for a next generation node B (gNB)(Page 12, paragraphs 3-7), which meets the limitation of wherein the data is traversing through a gNB control unit user plane in the DRB. The gNB can be composed of one or more DUs such that a DU can only be connected to one CU-UP (Page 13, lines 1-7), which meets the limitation of wherein the gNB CU-UP is present in a gNB distributed unit (DU). The DU operates utilizing a specific security algorithm (Page 25, paragraph 3: security algorithm can be considered the claimed security domain), which meets the limitation of a gNB DU operating in a predefined security domain. 
Referring to claim 5, Wu discloses that the terminal generates encryption  and integrity keys utilizing the parameters (Page 20, paragraph 3 & Page 25, paragraph 7: parameters used by the terminal to derive the control plane key; parameters used by the terminal to derive the user plane key) such that the keys can be utilized to encrypt user plane data for the DRB whose identifier is included as a parameter in the RRC reconfiguration message (Page 25, paragraph 7 & Page 26, paragraphs 1-3), which meets the limitation of generating, by a gNB control unit control plane to which the UE is connected, the integrity and ciphering key based on the plurality of parameters relevant to each DRB, for each DRB, for protected the integrity of the data and ciphering of the data when the data is traversing through a CU-UP of the gNB in each DRB.
Referring to claim 6, Wu discloses that the CU-CP sends the encryption key and integrity key to the CU-UP during the establishment of the bearer (Page 24, last paragraph – Page 25, first paragraph), which meets the limitation of sending, by the gNB CU-CP, the integrity protection key and the ciphering key, for each DRB, to the gNB CU-UP, for enabling the protection of the integrity of the data and the ciphering of the data. The terminal receives the RRC reconfiguration message (Page 25, paragraph 6) such that the RRC reconfiguration message includes an identifier for the CU-CP and control plane algorithm information (Page 25, paragraph 7: message include the identifier and algorithm information shows terminal that the CU-CP identified using the received identifier includes the capabilities identified by the algorithm. Such cryptographic capabilities would include key generation capabilities. Examiner notes that the claimed specifics of the claimed informing do not receive patentable weight since the content of the informing is never functionally utilized in the claims and would therefore be considered non-functional descriptive material.), which meets the limitation of informing the UE of a capability of the gNB CU-CP to generate the integrity protection key and the ciphering key, for each DRB, based on the plurality of parameters in the RRC connection reconfiguration message.
 Referring to claim 12, Wu discloses that the terminal receives the RRC reconfiguration message (Page 25, paragraph 6) such that the RRC reconfiguration message includes an identifier for the CU-CP and control plane algorithm information (Page 25, paragraph 7), which meets the limitation of wherein the gNB CU-CP informs the UE about the capability of the gNB CU-CP to generate a CU-UP integrity key and a CU-UP ciphering key for each DRB, in at least one of a RRC connection reconfiguration message.
Referring to claim 13, Wu discloses a communication protection system wherein a user terminal receives an RRC reconfiguration message from the CU-CP (Page 25, paragraph 6, step 410: terminal reads on the claimed UE; RRC reads on the claimed handover command message since Applicant’s specification [0061] discloses that RRC reconfiguration message are equivalent to handover command messages), which meets the limitation of receiving, by the UE, at least one handover command message from a gNB control unit control plane to which the UE is connected. The RRC reconfiguration message includes a plurality of parameters that are utilized by the terminal to generate a key (Page 25, paragraph 7), which meets the limitation of wherein the at least one handover command message indicates the UE to generate at least one of the integrity protection key and the ciphering key. The terminal generates keys utilizing the parameters (Page 25, paragraph 7: parameters used by the terminal to derive the control plane key; parameters used by the terminal to derive the user plane key) such that the keys can be utilized to encrypt user plane data and control plane data for the DRB whose identifier is included as a parameter in the RRC reconfiguration message (Page 25, paragraph 7 & Page 26, paragraphs 1-3), which meets the limitation of wherein the integrity protection key and the ciphering key are generating for ciphering the data in each DRB, when the data in each DRB is traversing through at least one CU-UP of another gNB.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 10, 11, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, WO 2019184832 A1, in view of Hahn, U.S. Publication No. 2018/0343249.
Referring to claim 4, Wu discloses that the S-CU-CP sends the RRC reconfiguration message to the terminal (Page 25, paragraph 6) and sends a handover request to the T-CU-CP that includes the security capabilities of the terminal (Page 22, last paragraph – Page 23, first line), which meets the limitation of wherein the RRC connection reconfiguration message is received if a gNB control unit-control plane (gNB CU-CP), to which the UE is connected, is aware of capability of the UE to generate the integrity protection key and the ciphering key, for each DRB.
Wu does not specify that the terminal provides the security capabilities to the S-CU-CP. Hahn discloses a UE providing UE security capability information to another device ([0158]), which meets the limitation of wherein the UE informs the gNB CU-CP about the capability of the UE to generate the integrity protection key and the ciphering key, for each DRB. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the terminal security capabilities held by the S-CU-CP of Wu to have originated from the terminal in order for the terminal to ensure that provided services are specific to the terminal as suggested by Hahn ([0158]).
Referring to claim 10, Wu discloses that the terminal generates keys based upon parameters received from the CU-CP in the RRC reconfiguration message (Page 25, paragraphs 6-8: Applicant’s specification [0071] describes the RRC reconfiguration message to be part of an AS or NAS procedure), which meets the limitation of wherein the capability of the UE to generate the integrity protection key and the ciphering key is determined by the gNB CU-CP based on a parameter included in a message exchanged during either an AS procedure or a Non-AS (NAS) procedure.
Referring to claim 11, Wu discloses that the terminal generates keys based upon parameters received from the CU-CP in the RRC reconfiguration message (Page 25, paragraphs 6-8: RRC reconfiguration message reads on the registration request message), which meets the limitation of wherein the parameter exchanged during the AS procedure or the NAS procedure is included in a registration request message.
Referring to claim 14, Wu discloses a communication protection system that includes a next generation node B (gNB) that includes a CU-CP and a plurality of CU-UPs (Page 12, paragraphs 3-7 & Page 13, line 3), which meets the limitation of a Next Generation Node B (gNB), wherein the gNB comprises a gNB control Unit-Control Plane (gNB CU-CP) and a plurality of gNB CU-UPs. The gNB CU-CP generates different security keys for different gNB CU-UPs (Page 14, paragraph 6: different security keys may be generated by the control plane entity for different user plane entities), which meets the limitation of wherein the gNB CU-CP is configured to generate an integrity key and a ciphering key for each of the plurality of gNB CU-UPs. A user terminal receives an RRC reconfiguration message from the gNB CU-CP (Page 25, paragraph 6, step 410: terminal reads on the claimed UE; Examiner notes that the “for initiating” language represents an intended use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.), which meets the limitation of a user equipment (UE), wherein the UE is configured to receive, from the gNB, a radio resource control (RRC) connection reconfiguration message for initiating at least one of protecting integrity of data and ciphering of the data in each data radio bearer (DRB). The RRC reconfiguration message includes a plurality of parameters that are utilized by the terminal to generate a key (Page 25, paragraph 7: utilization of the parameters to generate a key shows that the parameters have been extracted from the message), which meets the limitation of extracting a plurality of parameters relevant to each DRB from the received RRC connection reconfiguration message. The RRC reconfiguration message includes a DRB ID and a session ID (Page 25, paragraph 7), which meets the limitation of wherein the plurality of parameters relevant to each DRB comprises at least one of a DRB identity (ID), a protocol data unit (PDU) session ID. The terminal generates keys utilizing the parameters (Page 25, paragraph 7: parameters used by the terminal to derive the control plane key; parameters used by the terminal to derive the user plane key) such that the keys can be utilized to encrypt user plane data and control plane data for the DRB whose identifier is included as a parameter in the RRC reconfiguration message (Page 25, paragraph 7 & Page 26, paragraphs 1-3), which meets the limitation of generate the ciphering key for each DRB for ciphering the data, based on the extracted plurality of parameters.
Wu discloses that the S-CU-CP sends the RRC reconfiguration message to the terminal (Page 25, paragraph 6; step 410) after sending a handover request to the T-CU-CP that includes the security capabilities of the terminal (Page 22, last paragraph – Page 23, first line; step 403), which meets the limitation ofwherein the RRC connection reconfiguration message is received after a [mutual] exchange of capabilities of the gNB and the UE to generate CU-UP security keys for disaggregated gNB architecture. Examiner notes that the “to generate” language represents an intended use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Wu does not specify that the terminal provides the security capabilities to the S-CU-CP. Hahn discloses a UE providing UE security capability information to another device ([0158]), which meets the limitation of a mutual exchange of capabilities. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the terminal security capabilities held by the S-CU-CP of Wu to have originated from the terminal in order for the terminal to ensure that provided services are specific to the terminal as suggested by Hahn ([0158]).
Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, WO 2019184832 A1, in view of Nair, WO 2019023632 A1.
Referring to claim 7, Wu discloses that that encryption and integrity keys are generated based on a CU-CP key, DRB identifier, and session identifier (Page 24, paragraph 3), which meets the limitation of wherein each of the integrity protection key and the ciphering key for each DRB is generated based on at least one of a gNB key, a PDU session ID, and a DRB ID, where the gNB key pertains to a gNB control unit control plane to which the UE is connected. 
Wu does not specify that the CU-CP is a master or secondary node. Nair discloses gNB nodes operating as master nodes or secondary nodes (Page 5), which meets the limitation of wherein the gNB CU-CP is one of a master node or a secondary node. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the CU-CP of Wu to operate using a dual connectivity scheme that allows for operation as a master node or secondary node in order to allow for the termination points of the radio bearers to be moved one by one or all together during handover situations as suggested by Nair (Page 8, last paragraph).
Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, WO 2019184832 A1, in view of Gage, U.S. Publication No. 2019/0253881.
Referring to claim 8, Wu discloses that that encryption and integrity keys are generated based using other parameters (Page 24, paragraph 3) that can include a counter (Page 22, paragraph 10), which meets the limitation of wherein each of the integrity protection keys or the cipher key for each DRB is generated based on the counter value pertaining to the DRB. 
Wu does not disclose that the counter is incremented after key generation is performed. Gage discloses incrementing a counter after key generation is performed ([0112]-[0113]), which meets the limitation of wherein the counter value pertaining to the DRB is incremented after generation of the integrity protection key or the cipher key. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the counter of Wu to have been incremented after the key generation process in order to provide a means of synchronizing key generation between devices as suggested by Gage ([0112]).
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee, U.S. Publication No. 2013/0343280, discloses a wireless security system wherein communicated parameters are utilized to generated security keys.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805. The examiner can normally be reached M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN E LANIER/          Primary Examiner, Art Unit 2437